FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 11, 2021

                                      No. 04-21-00271-CV

                          IN THE INTEREST OF B.C.V, A CHILD

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020EM501649
                          Honorable Nick Catoe Jr., Judge Presiding


                                         ORDER

         Appellant filed a notice of appeal on July 6, 2021. Thereafter, appellant filed a statement
of inability to afford payment of costs. It is therefore ORDERED that the clerk of this court
provide a copy of appellant’s statement of inability to afford payment of costs to the other
parties, the trial court clerk, and the court reporter. It is FURTHER ORDERED that any
objection to appellant’s indigence must be filed on or before August 23, 2021. If no objection is
filed, the appellant will be deemed indigent for purposes of this appeal, and the trial court clerk
and the court reporter will be required to file the clerk’s record and reporter’s record in this
appeal without payment of costs.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court